OPINION
{¶ 1} Defendant-appellant, Jeff Michael Riley, pled guilty to one fourth-degree felony charge of domestic violence in violation of R.C. 2929.25(A), and one fourth-degree felony charge of aggravated assault in violation of R.C. 2903.12. The trial court, citing R.C. 2929.14(C), sentenced appellant to maximum 18-month prison sentences on each count to be served concurrently.
 {¶ 2} Appellant presents one assignment of error which claims the trial court erred by imposing a maximum prison term.
 {¶ 3} In State v. Foster, 109 Ohio St. 3d 1, 2006-Ohio-856, the Ohio Supreme Court held that portions of Ohio's statutory sentencing scheme were unconstitutional. Those statutes found unconstitutional included R.C. 2929.14(C), concerning the imposition of a maximum prison term. Id. at ¶ 83, 97-99. TheFoster court severed these sections from the sentencing code and instructed that all cases pending on direct review in which the unconstitutional sentencing provisions were utilized must be remanded for resentencing. Id. at ¶ 104. Because the trial court relied on R.C. 2929.14(C) to impose a maximum prison term, we must remand this case for resentencing consistent with Foster.
 {¶ 4} Appellant's sole assignment of error is sustained.
 {¶ 5} The judgment of the trial court is reversed as to sentencing only and the case is remanded for resentencing.
Walsh, P.J., and Young, J., concur.